—Appeal by the defendant from a judgment of the Supreme Court, Kings *457County (Gerges, J.), rendered January 30, 1992, convicting him of robbery in the first degree and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to establish a factual basis to support his contention that there existed undisclosed Rosario material (see, People v Poole, 48 NY2d 144, 149; People v Billups, 201 AD2d 740; cf., People v Adger, 75 NY2d 723). Accordingly, the trial court properly declined to conduct a hearing with respect to the defendant’s Rosario contention.
The trial court did not improvidently exercise its discretion in excluding from evidence a police report containing a purported prior inconsistent statement allegedly made by the complainant, since the defense counsel failed to lay a proper foundation for its admission by confronting the complainant with the alleged discrepancies (see, People v Duncan, 46 NY2d 74, cert denied 442 US 910; People v Weldon, 111 NY 569; People v Banks, 151 AD2d 491; People v Jones, 136 AD2d 740; see also, Richardson, Evidence § 501 [Prince 10th ed]).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.